Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2016/0026047).
Fujikawa (2015/0332644).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1.  “a plurality of signal lines disposed in the wiring area, and the electrically connected with the internal driving circuit and an external circuit, 10wherein each of the signal lines includes N signal line segments, Ma first turning points and Mb second turning points, the N signal line segments are connected with each other, each of the Ma first turning points and the Mb second turning points is located at a connecting site of two adjacent signal line segments, wherein N and Ma are positive integers, Mb is a positive integer or 0, N>3, Ma>2, Ma + Mb<N-1, and a resistance change rate between two 15adjacent signal line segments connected with each first turning point is AR, 0 <I AR I < 10%”, with all other limitation cited in claim.
	
6.  “a plurality of signal lines disposed in the wiring area, and electrically connected with the internal driving circuit and an external circuit, wherein each of the signal lines includes N N>3, Ma>2, Ma + Mb<N-1, and a width change rate between two adjacent signal line segments connected with each first turning point is AW, 0 <I AW I < 1510%, with all other limitation cited in claim.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628